222 S.W.3d 230 (2007)
KENTUCKY BAR ASSOCIATION, Movant
v.
James W. CONWAY, Respondent.
No. 2007-SC-000087-KB.
Supreme Court of Kentucky.
May 24, 2007.

ORDER CONFIRMING AUTOMATIC SUSPENSION
This matter is before the Court on the motion of the Kentucky Bar Association (KBA) for an order confirming the automatic suspension pursuant to SCR 3.166 of Respondent, James W. Conway, whose KBA member number is 14255, and whose bar roster address is P.O. Box 189, 320 East Blue Lick Road, Shepherdsville, Kentucky *231 40165. The Court grants the motion in accordance with SCR 3.166 due to Respondent's guilty plea in the United States District Court for the Northern District of Indiana.
On October 5, 2006, Respondent pleaded guilty to conspiring to engage and attempt to engage in monetary transactions in criminally derived property that is of a value greater than $10,000 in violation of 18 U.S.C. § 1956(h). The offense is one for which a sentence to a term of not more than twenty years in prison may be imposed.
Pursuant to SCR 3.166(1),
Any member of the Kentucky Bar Association who pleads guilty to a felony, including a no contest plea or a plea in which the member allows conviction but does not admit the commission of a crime, or is convicted by a judge or jury of a felony, in this State or in any other jurisdiction, shall be automatically suspended from the practice of law in this Commonwealth. . . . The suspension shall take effect automatically beginning on the day following the plea of guilty or finding of guilt by a judge or jury or upon the entry of judgment whichever occurs first. The suspension under this rule shall remain in effect until dissolved or superseded by order of the Court.
The KBA's motion includes a copy of both the indictment and Respondent's plea agreement. Because Respondent pleaded guilty to a felony, he was automatically suspended from the practice of law by action of SCR 3.166(1) on October 6, 2006, the day after he entered his guilty plea. The purpose of this Order is to memorialize and confirm the fact that Respondent was automatically suspended from the practice of law in Kentucky by the action of SCR 3.166(1) beginning one day after the entry of his guilty plea.
Therefore, it is hereby ordered that:
1. Respondent's automatic suspension from the practice of law in the Commonwealth of Kentucky, effective October 6, 2006, is confirmed and shall continue until dissolved or superseded by subsequent order of this Court;
2. This Order shall be published for the information and benefit of all members of the Bar and public;
3. Pursuant to SCR 3.166(4), Respondent shall notify all his clients in writing of his inability to continue to represent them and shall furnish copies of all such letters to the Director of the KBA, shall make arrangements to return all active files to the client or new counsel, shall return all unearned attorney fees and client property to the client, and shall advise the Director of such arrangements, if Respondent has not already done so as required by the Rule within ten days of the plea of guilty;
4. Pursuant to SCR 3.166(5), Respondent shall immediately, to the extent possible, cancel and cease any advertising activities in which he is engaged; and
5. Pursuant to SCR 3.166(6), disciplinary proceedings against Respondent shall be initiated by the Inquiry Commission pursuant to SCR 3.160, unless already begun or unless he resigns under terms of disbarment.
All concur.
ENTERED: May 24, 2007.
/s/ Joseph E. Lambert Chief Justice